MICKLE, Judge.
Paul Lester Roe was charged with one count of sexual battery and one count of lewd and lascivious assault. The alleged offenses arose from a single act which occurred on October 16, 1993. Roe was ultimately convicted of attempted sexual battery and lewd and lascivious assault. As the state concedes, we must vacate the judgment and sentence for lewd and lascivious assault because the conduct alleged in that count formed the basis for the attempted sexual battery conviction. See State v. Hightower, 509 So.2d 1078,1079 n. 4 (Fla.1987); Fjord v. State, 634 So.2d 714 (Fla. 4th DCA 1994); Lewis v. State, 626 So.2d 1073 (Fla. 1st DCA 1993); Walker v. State, 622 So.2d 630 (Fla. 3d DCA 1993); Edwards v. State, 613 So.2d 508 (Fla. 5th DCA 1993).
WEBSTER and LAWRENCE, JJ., concur.